IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-85,300-01


                          EX PARTE ADRIAN D. CURRY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1127146-A IN THE 338TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to possession of less

than one gram of cocaine and was sentenced to 150 days’ imprisonment. He did not appeal his

conviction.

        Applicant contends, among other things, that his guilty plea was involuntary because he did

not in fact possess a controlled substance. The trial court made findings of fact and conclusions of

law and recommended that we grant relief. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App.
                                                                                                    2

2014).

         Relief is granted. The judgment in cause number 1127146 in the 338th District Court of

Harris County is set aside. If in custody, Applicant is remanded to the custody of the Sheriff of

Harris County to answer the charges in the information. The trial court shall issue any necessary

bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Filed: July 27, 2016
Do not publish